34 So. 3d 145 (2010)
David GREEN, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, et al., Appellee.
No. 3D09-2606.
District Court of Appeal of Florida, Third District.
April 21, 2010.
David Green, in proper person.
*146 M. Elaine Howard, Senior Attorney, Tallahassee, for appellee, Florida Unemployment Appeals Commission.
Before COPE and GERSTEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See § 443.151(3)(a), Fla. Stat. (2009); Quintana v. Florida Unemployment Appeals Commission, 29 So. 3d 446 (Fla. 3d DCA 2010).